Citation Nr: 1047732	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer to 
include as secondary to service-connected removal of the left 
testicle with epididymectomy.

2.  Entitlement to service connection for erectile dysfunction 
(ED) to include as secondary to service-connected removal of the 
left testicle with epididymectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1943 to June 1946 and 
from August 1946 to July 1948.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for erectile 
dysfunction (ED) to include as secondary to service-connected 
removal of the left testicle with epididymectomy is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to demonstrate that the Veteran's 
prostate cancer is related to active duty service or directly 
caused by or chronically worsened by his service-connected 
removal of the left testicle with epididymectomy.


CONCLUSION OF LAW

Prostate cancer, was not incurred in or aggravated by active duty 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letter dated in July 2005 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

The Board observes that the July 2005 letter was sent to the 
Veteran prior to the October 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the July 2005 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2010). 

On March 3, 2006, during the pendency of the appeal, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although no such notice was provided to the Veteran, the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be assigned 
have been rendered moot.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a 
VA examination in December 2006, to include a nexus opinion.  38 
C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that, with respect 
to the issue of entitlement to service connection for prostate 
cancer, to include as secondary to service-connected removal of 
the left testicle with epididymectomy, the VA opinion obtained in 
this case is more than adequate, as it is predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  In this regard the December 2006 VA examiner 
considered all of the pertinent evidence of record and the 
statements of the Veteran, and provided a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed. Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
As a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2010).

Where a veteran served 90 days or more during a period of war or 
after December 31, 1946, and malignant tumors become manifest to 
a degree of 10 percent within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Veteran claims that his prostate cancer should receive 
secondary service connection to his service-connected removal of 
the left testicle with epididymectomy.  As such, it is necessary 
to determine if this disorder was incurred in active duty service 
and/or proximately caused by or chronically worsened by the 
Veteran's service-connected removal of the left testicle with 
epididymectomy.

Initially, the Board notes that the Veteran's service treatment 
records indicate that the Veteran was treated multiple times for 
epididymitis while on active duty, which subsequent to active 
duty service, led to a left orchiectomy in July 1956.  Indeed the 
Veteran's July 1948 separation examination noted that the Veteran 
had been treated in September 1946 and March 1948 for 
epididymitis.  The Veteran's service treatment records do not, 
however, contain any reference to, nor does the Veteran contend 
that he suffered from, prostate cancer while on active duty.  In 
this regard, the Veteran's August 1943 entrance examination, as 
well as his initial June 1946 separation examination, lists the 
Veteran's genito-urinary system as normal.  The Veteran's August 
1946 re-enlistment examination report also lists the Veteran's 
genito-urinary system as normal.  There is no indication that the 
Veteran was diagnosed with prostate cancer while on active duty 
or within one year of service.  Further, to the extent that the 
Veteran asserts that his prostate cancer is due to an inservice 
incident in which, as Navy cook, he slipped on the floor and 
impaled himself on a frying pan injuring his groin and resulting 
in the subsequent removal of his testicle, the Board notes that 
service treatment records note no such incident and instead 
indicate essentially the idiopathic onset of epididymitis.  As 
such, the Board finds that there is no evidence of an in-service 
event or injury with regard to any diagnosis of prostate cancer.

The Board acknowledges that the Veteran was diagnosed with 
prostate carcinoma, Gleason's 6, in December 2002. As such the 
Board finds that the Veteran has a current disability of prostate 
cancer as required by 38 C.F.R. § 3.303(a) (2010).  

While the Board notes that the Veteran does have a current 
disability, there is no competent and credible evidence that the 
Veteran's current disability is related to his active duty 
service as there is no in-service event or injury associated with 
prostate cancer and there is no competent and credible evidence 
continuity of symptomatology.  In this respect, the Veteran's 
first post-service diagnosis of prostate cancer was by a private 
doctor in 2002 when the Veteran was diagnosed with prostate 
carcinoma, Gleason's 6.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  See Buchanan v. Nicholson,  451 F.3d 1331, 
1335 (Fed. Cir. 2006).  In adjudicating his claims, the Board 
must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  While the Board acknowledges that the Veteran is 
competent to provide evidence of his own experiences, the fact 
that the Veteran's treatment records do not reflect a diagnosis 
of prostate cancer for decades after service weighs heavily 
against any assertion that prostate cancer or symptomatology 
related thereto have existed ever since service.  The Board is 
not holding that corroboration is required.  Rather, the Board 
finds any assertions in this regard to be less credible than the 
negative contemporaneous records.  The Board notes that symptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology.  However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity.  As such, the Board finds that the 
probative evidence is against the claim based on continuity of 
symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  Thus, to the extent that the 
Veteran's statements suggest any continuity of symptomatology, 
any assertion in this regard is not found to be credible in light 
of the absence of a medical evidence of symptoms of prostate 
cancer for decades after service.  See 38 C.F.R. § 3.303(b) 
(2010).  As noted above, the evidence of record shows the 
Veteran's initial post-service diagnosis of prostate cancer was 
in December 2002, fifty-four years after separation from service.  
This gap in the evidentiary record preponderates strongly against 
this claim on the basis of continuity of symptomatology.  See 
Mense, supra.  This absence of contemporaneous evidence 
constitutes negative evidence tending to disprove the claim that 
the Veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey, 
supra, (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (2010) (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

With regard to the issue of secondary service connection, during 
the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The intent of the amendment is to 
conform to the regulation in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court decision that clarified the circumstances under 
which a Veteran may be compensated for an increase in the 
severity of an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. Reg. 
52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 
was changed to note that aggravation will not be conceded unless 
the baseline level of severity, of the non- service connected 
disability, is established by medical evidence.  The level of 
aggravation will be determined by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates that 
the disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The amendments to this section are not liberalizing.  
Therefore, because the Veteran's original claim of entitlement to 
service connection for prostate cancer, to include as secondary 
to service-connected removal of the left testicle with 
epididymectomy, was received in June 2005, the Board will apply 
the former version of the regulation.

The Veteran was afforded a VA examination in December 2006.  The 
VA examiner noted that the Veteran was treated during active 
service for left epididymitis and subsequently, in July 1956, had 
a left orchiectomy due to chronic left epididymitis.  As noted 
above, the Veteran was diagnosed with adenocarcinoma of the 
prostate in December 2002 and as a result underwent 66 external 
beam radiation therapy during 2003, but did not receive 
chemotherapy, nor did he have a radical prostatectomy.  The 
Veteran was additionally treated with Lupron hormonal injections 
until August 2004.  Residuals of the Veteran's radiation 
treatment include incontinence of urination and minimal 
hesitancy, but the Veteran does not have dysuria, hematuria, or 
frequent urinary tract infections.  Upon examination the Veteran 
was diagnosed with adenocarcinoma of the prostate, status post 
external beam radiation therapy with no recurrence of prostate 
cancer as per current examination.  In consideration of the 
examination and after reviewing the Veteran's records, the 
examiner opined that the Veteran's prostate cancer is not likely 
related to his service-connected left epididymitis and left 
orchiectomy.  As such the Board notes that the examiner provided 
a negative nexus opinion with regard to the issue of service 
connection for prostate cancer to include as secondary to 
service-connected removal of the left testicle with 
epididymectomy.  

Finally, the Board notes the Veteran's statements that he has 
prostate cancer that is related to his active duty service or 
service-connected removal of the left testicle with 
epididymectomy, and while the Veteran as a lay person is 
competent to provide evidence regarding any symptomatology, he is 
not competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, supra (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, the 
possibility of a causal relationship between one disability and 
another requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the Veteran's statements are afforded no probative value 
with respect to the medical question of whether his prostate 
cancer is related to his service-connected removal of the left 
testicle with epididymectomy, nor are they probative with respect 
to the question of his prostate cancer being etiologically 
related to his active duty service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim of 
direct and secondary service connection for prostate cancer.  In 
this regard, initially, there is no evidence of an in-service 
event or injury with respect to the Veteran's claim.  Finally, 
there is no probative evidence linking the Veteran's prostate 
cancer with either his active duty service or his service-
connected removal of the left testicle with epididymectomy.  The 
Board has considered the benefit of the doubt rule; however, as a 
preponderance of the evidence is against this claim such rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to service connection for prostate cancer, to include 
as secondary to service-connected removal of the left testicle 
with epididymectomy is denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for erectile dysfunction to 
include as secondary to service-connected removal of the left 
testicle with epididymectomy.

The Veteran contends that his currently diagnosed erectile 
dysfunction is related to his active duty service or 
alternatively to his service-connected removal of the left 
testicle with epididymectomy.  As noted, the Veteran is currently 
service connected for removal of the left testicle with 
epididymectomy.  The Veteran contends that he started suffering 
from erectile dysfunction upon receipt of radiation treatments 
for his prostate cancer.  The Veteran and his representative 
further contend that both his prostate cancer and erectile 
dysfunction are the result of his active duty service and/or the 
result of or aggravated by his service-connected removal of the 
left testicle with epididymectomy.  As noted above, the Veteran 
was afforded a VA examination in December 2006 in which the 
examiner opined that the Veteran's prostate cancer is not related 
to his active duty service or his service-connected removal of 
the left testicle with epididymectomy, but the opinion did not 
address whether the Veteran's erectile dysfunction is related to 
his active duty service and/or service-connected removal of the 
left testicle with epididymectomy.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As previously stated, the Veteran 
was afforded a VA examination in December 2006; however the Board 
finds that the examination provided was not adequate with regard 
to the issue of service connection for erectile dysfunction, to 
include as secondary to service-connected removal of the left 
testicle with epididymectomy, because it failed to provide an 
opinion with regard to whether the Veteran's erectile dysfunction 
is related to his active duty service and/or his service-
connected removal of the left testicle with epididymectomy.  As 
previously stated, the examination included a nexus opinion, but 
only with regard to whether the Veteran's prostate cancer was 
related to the Veteran's active duty service and/ or service-
connected removal of the left testicle with epididymectomy.  
Therefore in compliance with Barr, the Board finds that is 
necessary to remand the issue for another opinion that addresses 
whether the Veteran's erectile dysfunction is related to his 
active duty service and/or his service-connected removal of the 
left testicle with epididymectomy.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The Veteran should be afforded an 
appropriate VA opinion to determine the 
etiology of his erectile dysfunction.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  The examiner should 
address whether or not the Veteran's 
erectile dysfunction is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), etiologically related to his 
military service, or proximately due to or 
aggravated by his service-connected 
removal of the left testicle with 
epididymectomy.  The examiner should 
provide a thorough rationale for his or 
her conclusions and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction 
with the examination.

Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

2.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


